NOT DESIGNATED FOR PUBLICATION

                                           No. 124,673

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                     MIGUEL S. RENTERIO,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Lyon District Court; MERLIN G. WHEELER, judge. Opinion filed July 22, 2022.
Appeal dismissed.


       Submitted by the parties for summary disposition under K.S.A. 2021 Supp. 21-6820(g) and (h).


Before GREEN, P.J., SCHROEDER and CLINE, JJ.


       PER CURIAM: Miguel S. Renterio appeals the district court's sentencing decision
because it did not follow the recommendations in his plea agreement. We granted
Renterio's motion for summary disposition under Kansas Supreme Court Rule 7.041A
(2022 Kan. S. Ct. R. at 48). The State did not respond.


       Under the revised Kansas Sentencing Guidelines Act, we lack jurisdiction to
review Renterio's sentence because it was within the presumptive range for the crimes
charged. K.S.A. 2021 Supp. 21-6820(c)(1); State v. Albano, 313 Kan. 638, 640, 487 P.3d
750 (2021). Also, the district court was not bound by the sentencing recommendations
made in the plea agreement. State v. Beck, 307 Kan. 108, 110, 406 P.3d 377 (2017).



                                                 1
Appeal dismissed under Supreme Court Rule 7.041A(d).




                                  2